DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Duty to Disclose
            Applicants are kindly reminded of their duty to disclose pursuant to 37 C.F.R. 1.56 which encompasses the citation of references material to patentability of which Applicants are aware, such as non-patent literature and public presentations authored or presented by the inventors or under their guidance.

Information Disclosure Statement
	Some references could not be fully considered as applicants did not provide a publication date. The examiner cannot identify if the references are prior art if no date is provided. 
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular “Glun” has no antecedent basis in the claim, only “G\Un” is recited previously. Clearly G\Un is a typo and the examiner considered “Glun” as limiting the structure in the copolymer formula, but correction is required.
	Furthermore in claim 1, the recitation “m number of transcyclooctene unit ranging from substitution levels of pGlu from 5 to 40 %” is confusing and renders the scope of the claim unascertainable. It appears to be a direct machine translation from a foreign language.
	Furthermore, in clam 1, the first p in the copolymer formula appears to be undefined rendering the formula indefinite.
It is also noted that p not only limits the number of pSar but the number for the whole copolymer (G\Un-graft-(TCO)m-graft-(pSar)k). Thus the recitation that p denoted the number of pSar polymers is also confusing and indefinite.
Lastly in claim 1, the recitation of p ranging from 5 to 100 leading to a grafting density of the polysarcosine side chains of 2 to 50 % is also unclear. How the unit p, which seems to limit the number of branches on the undefined polymer portion “p” but since p is undefined how could one of ordinary skill ascertain what percent of p is grafted? The claim is very unclear with respect to the formula and limitations of it and need appropriate clarification. 
	Claims 2-11 incorporate the indefiniteness by dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDEM et al and STEEN et al.,"OP-343 and OP-534 in Annual Congress of the European Association of Nuclear Medicine2017" ,European Journal of Nuclear Medicine, Vol.44, No. Suppl 2,11 September 2017, pagesS119-S956, specifically pages s242 and s308, cited IDS.
Edem and Steen teach pGlu backbone graft polymer containing pSar and TCO for use in vivo click chemistry for diagnostic imaging using Indium labeled DOTA tetrazine. See disclosures on pages s242 and s308. The abstracts are silent with respect to the total number of repeat units, although the percent of grafting appears to be the same. However the preparation of a copolymer having variable amount of monomer with varying molecular weight is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Regarding the recitation that the copolymer coils to a certain nanometer diameter, since the copolymer of Edem is the same it will have the same properties in solution including its ability to coil in an aqueous environment in a certain diameter. Furthermore the slides accompanying the abstracts appear to show particles around 10 nm in diameter.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EANM, Abstract, Published 2017-10-21 (1page), cited IDS. 
EADM teaches pGlu backbone graft polymer containing pSar and TCO for use in vivo click chemistry for diagnostic imaging using Indium labeled DOTA tetrazine. See abstract in its entirety. The abstract is silent with respect to the total number of repeat units although the percent of grafting appears to be the same. However the preparation of a copolymer having variable amount of monomer with varying molecular weight is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Regarding the recitation that the copolymer coils to a certain nanometer diameter, since the copolymer of EANM is the same it will have the same properties in solution including its ability to coil in an aqueous environment in a certain diameter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618